Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 1 of 18 Page|D #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SCOTT DOLEMBA,
on behalf of plaintiff and a class,

Plaintiff,
vs.

LED CRAFT, INC.
and DOES 1-10,

Defendants.

COMPLAINT - CLASS ACTION
MATTERS COMMON TO MULTIPLE COUNTS
INTRODUCTION
l. Plaintiff Scott Dolemba brings this action against defendant LED Craft, Inc. to
secure redress for the placement of robocalls to his cell phone, in violation of the Telephone
Consumer Protection Act, 47 U.S.C. 227 (“TCPA”), the Illinois Consumer Fraud Act, 815 ILCS
505/2 (“ICFA”), and the Illinois Automatic Telephone Dialers Act, 815 ILCS 305/l (“IATDA”).
JURISDICTION AND VENUE d
2. This Court has jurisdiction under 28 U.S.C. §1331. Mims v. Arrow Financl`al
Servz`ces, LLC, 132 S. Ct. 740, 751-53 (2012); Brz'll v. Countrywia’e Home Locms, Inc., 427 F.3d
446 (7th Cir. 2005).
3. Personal jurisdiction exists under 735 ILCS 5/2-209, in that defendants:
a. Have committed tortious acts in Illinois by causing the transmission of

unlawful communications into the state.

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 2 of 18 Page|D #:2

b. Have transacted or done business in Illinois.
4. Venue in this District is proper for the same reason.
PARTIES
5. Plaintiff Scott Dolemba is an individual who resides in the Northern District of
Illinois.
6. Defendant LED Craft, Inc., is a Missouri corporation. Its registered agent and

office is Hyeon Cheol Chang, 422 Industrial Drive, Maryland Heights, Missouri 63043.
7. d Defendants Does l-lO are other persons responsible for the calls complained of.
MCI_S_

8. On April 4, 2017,l plaintiff Scott Dolemba received a telephone call on his cell
phone from 636-915-9299. (Exhibit A)

9. Plaintiff Scott Dolemba answered the call when it came in. The call was answered
by an automated system with a recorded or computer-generated message listing menu options.
After pressing l to speak to a representative, plaintiff heard another message which informed him
that all reps were busy and that a representative would call him back.

lO. A few minutes later on April 4, 2017, plaintiff received another telephone call on
his cell phone from 314-942-1159. (Exhibit B)

ll. Plaintiff Scott Dolemba answered the call when it came in. Plaintiff was
subsequently connected with a live caller who confirmed that they had just called Plaintiff. The
caller identified himself as “Dean” and stated that he was calling from LED Craft, Inc.

l2. Discovery may reveal additional unsolicited, automated telemarketing calls as

well.

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 3 of 18 Page|D #:3

13. Plaintiff has no prior relationship with defendant and had not authorized the
automated phone calls to his cell phone. Plaintiff did not furnish his cell phone number to
defendant

14. On information and belief, the calls were placed using an automated telephone
dialing system which had the capacity to produce or store and dial randomly or sequentially,

4 and/or used an artificial or pre-recorded voice message system.

15. Defendants either negligently or willfully violated the rights of plaintiff and other .
recipients in placing the calls.

16. Plaintiff suffered damages as a result of receipt of the calls. Furthermore,
plaintiff’ s statutory right of privacy was invaded.

17. Plaintiff is entitled to statutory damages

18. Defendants violated the TCPA even if their actions were only negligent

19. Defendants should be enjoined from committing similar violations in the future.

COUNT I - TCPA

20. Plaintiff incorporates paragraphs l - l 9.

2l. The TCPA provides, at 47 U.S.C. §227(b):

§ 227. Restrictions on use of telephone equipment

. . . (b) Restrictions on use of automated telephone equipment.

(1) Prohibitions. It shall be unlawful for any person Within the United _
States, or any person outside the United States if the recipient is Within the
United States-

(A) to make any call (other than a call made for emergency purposes

or made With the prior express consent of the called party) using any
automatic telephone dialing system or an artificial or prerecorded

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Pag_e 4 of 18 Page|D #:4

voice-
(iii) to any telephone number assigned to a paging service,
cellular telephone service, specialized mobile radio service, or

other radio common carrier service, or any service for which
the called party is charged for the call; . . .

22. The TCPA, 47 U.S.C. §227(b)(3), further provides:

Private right of action.

A person or entity may, if otherwise permitted by the laws or rules of court
of a State, bring in an appropriate court of that State-

(A) an action based on a violation of this subsection or the regulations
prescribed under this subsection to enjoin such violation,

(B) an action to recover for actual monetary loss from such a
violation, or to receive $500 in damages for each such violation,
whichever is greater, or

(C) both such actions.

/

If the Court finds that the defendant willfully or knowingly violated this
, subsection or the regulations prescribed under this subsection, the court

may, in its discretion, increase the amount of the award to an amount equal
to not more than 3 times the amount available under the subparagraph (B) of
this paragraph.

23. Defendants violated the TCPA by using equipment that placed automated calls to

plaintiff and other members of the putative class’ cell phones.
24. Plaintiff and each class member is entitled to statutory damages.
25. Plaintiff and the putative class members suffered actual damages in the form of

monies paid to receive the unsolicited, automated robocalls and their statutory right of privacy

was invaded.

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 5 of 18 Page|D #:5

26. Defendant Violated the TCPA even if their actions were only negligent

27. Defendant should be enjoined from committing similar violations in the future

CLASS ALLEGATIONS

28. Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of this

action (28 U.S.C. §1658), (c) received calls on a cellular telephone from or on behalf of LED

Craft, lnc. (d) placed using an automated dialer or artificial or prerecorded voice.

29. The class is so numerous that joinder of all members is impractical Plaintiff

alleges on information and\belief that there are more than 40 members of the class.

30. There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members The predominant common questions

include:

c.`

d.

Whether defendant engaged in a pattern of using automated equipment to
place phone calls to cellular telephones;

The manner in which defendants compiled or obtained their list of

' telephone numbers;

Whether defendants obtained the consent of the called parties; -

Whether defendants thereby violated the TCPA.

31. Plaintiff will fairly and adequately protect the interests of the class. Plaintiff

has retained counsel experienced in handling class actions and claims involving unlawful

business practices. Neither plaintiff nor plaintiffs counsel have any interests which might cause

them not to vigorously pursue this action.

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 6 of 18 Page|D #:6

32. _Plaintiff’s claims are typical of the claims of the class members. All are based on
the same factual and legal theories.

33. A class action is the superior method for the fair and efficient adjudication of this
controversy. The interest of class members in individually controlling the prosecution of
separate claims against defendants is small because it is not economically feasible to bring
individual actions.

34. Several courts have certified class actions under the TCPA. Telephone call and
text message cases include: -Meyer v. Portfolio Recovery Associates, LLC, 707 13.3d 1036 (9th

.Cir. 2012); Mcmno v. Healthcare Revenue Recovery Group, LLC, 289 F.R.D. 674 (S.D.Fla.
2013); Mitchem v Illinois Collection Serv., 271 F.R.D. 617 (N.D.Ill. 2011); Balbdrin v. North
Slar CapitalAcquisitz`on, LLC,, 10 C 1846, 2011 U.S. Dist. LEXIS 686 (N.D. Ill., Jan. 5, 2011),
later opinion, 2011 U.S. Dist. LEXIS 5763 (N.D.Ill., Jan. 21, 2011), later opinion, 2011 U.S.
Dist. LEXIS 5_8761 (N.D. lll., June 1, 2011); Lo v. Oxnard Europecm Motors, LLC, llCV1009
JLS (MDD), 2012 U.S. Dist. LEXIS 73983 (S.D.Cal., May 29, 2012); Sadowski v. Med] Onlz`ne,
LLC, 07 C 2973, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill., May 27, 2008); CE Design Ltd. v Cy's
Crabhouse North, Inc., 259 F.R.D. 135 (N.D.lll. 2009); Targin Sign Sys. v Preferred
Chiropractic Ctr., Lta’., 679 F. Supp. 2d 894 (N.D.Ill. 2010); Garrett v. Ragle Demal Lab, Inc.,
10 C 1315, 2010 U.S. Dist. LEXIS 108339, 2010 WL 4074379 (N.D.lll., Oct. 12, 2010);
Hinman v. M & MRental Cl‘r., 545 F.Supp. 2d 802 (N.D.Ill. 2008); Clearbrook v. Rooflifters,
LLC, 08 C 3276, 2010 U.S. Dist. LEXIS 72902 (N.D. lll. July 20, 2010) (Cox, M.J'.); G.M Sign,
Inc. v. Group C Communs., lnc., 08 C 4521, 2010 U.S. Dist. LEXIS 17843 (N.D. lll. Feb. 25,

2010); Holtzman v. Turza, 08 C 2014, 2009 U.S. Dist. LEXIS 95620 (N.D.Ill., Oct. 14, 2009);

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page'? of 18 Page|D #:7

Kavu, Inc. v. Omnipak Corp., 246 F.R.D. 642 (W.D.Wash. 2007); Display South,' Inc. v. Express
Computer Supply, Inc., 961 So.2d 451, 455 (La. App. 151 Cir. 2007); Display South, ]nc. v.
Graphz'cs House Sports Promotions, Inc., 992 So. 2d 510 (La. App. lsr Cir. 2008); Lampkz'n v.
GGH, Inc., 146 P.3d 847 (Ok. App. 2006); ESI Ergonomic Solul‘z`ons, LLC v. UnitedArtists
Theatre Circuz't, Inc., 203 Ariz. (App.) 94, 50 P.3d 844 (2002); Core Funding Group, LLC v.
Young, 792 N.E.2d 547 (Ind.App. 2003); Crz'tchfz`eld Physical Therapy v. Taranto Group, lnc.,
293 Kan. 285; 263 P.3d 767 (2011); Karen S. Lz`ttle, L.L.C. v. Drury Inns. Inc., 306 S.W.3d 577
(Mo. App. 2010); Travel 100 Group, Inc. v. Empire Cooler Servz'ce, Inc., 03 CH 14510 (Cook
Co. Cir. Ct., Oct. 19, 2004); Rawson v. C.P. Partners LLC, 03 CH 14510 (Cook Co. Cir. Ct.,
Sept. 30, 2005);Nich01s0n v. Hool‘ers of Augusta, Inc., 245 Ga.App. 363, 537 S.E.2d 468 (2000).

35. l\/lanagement of this class action is likely to present significantly fewer difficulties
that those presented in many class actions, e.g. for securities fraud.

WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendants for:

a. Statutory damages;

b. An injunction against further violations;

c. Costs of suit; and

d. Such other or further relief as the Court deems just and proper.

COUNT II - ILLINOIS CONSUMER FRAUD ACT
36. Plaintiff incorporates paragraphs 1-19.
37. Defendants engaged in unfair acts and practices, in violation of ICFA § 2, 815

ILCS 505/2, by phoning multiple automated robocalls to plaintiff Scott Dolemba’s cell phone.

7

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 8 of 18 Page|D #:8

38. b Defendants’ conduct is contrary to public policy, as set forth in the TCPA.
39. Plaintiff suffered damages as a result of receipt of the calls. Plaintiff’s phone was

also unusable for the duration of the alleged robocalls. Plaintiff’ s statutory right of privacy was

invaded.
40. Defendants engaged in such conduct in the course of trade and commerce.
41. Defendants should be enjoined from committing similar violations in the future.

CLASS ALLEGATIONS.

42. Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), plaintiff brings this claim on behalf of
a class§ consisting of (a) all persons with phone numbers in Illinois area codes (b) who, on or
after a date three years prior to the filing of this action, (o) received calls on a cellular telephone
from or on behalf of LED Craft, lnc. (d) placed using an automated dialer or artificial or
prerecorded voice.

43. The class is so numerous that joinder of all members is impractical. Plaintiff
alleges on information and belief that there are more than 40 members of the class.

44. There are questions of law and fact common to the class that predominate over
any questions affecting only individual class members. The predominant common questions
include:

a. l Whether defendant engaged in a pattern of using automated equipment to
place phone calls to cellular telephones;

b. The manner in which defendants compiled or obtained their list of
telephone numbers;

c. Whether defendants obtained the consent of the called parties;

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 9 of 18 Page|D #:9

d. Whether defendants thereby violated the ICFA.

45. Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has
retained counsel experienced in handling class actions and claims involving unlawful business
practices Neither plaintiff nor plaintiffs counsel have any interests which might cause them not
to vigorously pursue this action.

46. Plaintiff"s claims are typical of the claims of the class members. All are based on
the same factual and legal theories.

47. A class action is the superior method for the fair and efficient adjudication of this
controversy. The interest of class members in individually controlling the prosecution of
separate claims against defendants is small because it is not economically feasible to bring
individual actions.

48. Management of this class action is likely to present significantly fewer difficulties
that those presented in many class actions, e.g. for securities fraud.

WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendants for:

a. Actual damages;
b. An injunction against further violations;
c. Attorney’s fee, litigation expenses and costs of suit;
v d. Such other or further relief as the Court deems just and proper.

COUNT III - ILLINOIS AUTOMATIC TELEPHONE DIALERS ACT
49. Plaintiff incorporates paragraphs 1-19.

50. The IATDA, 815 ILCS 305/30 provides:

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 10 of 18 Page|D #:10

’51.

Section 30. Violations.

(a)

(b)

(C)

(C~5)

lt is a violation of this Act to make or cause to be made telephone calls
utilizing an autodialer to any emergency telephone number as defined in
Section 5. lt is a violation of this Act to make or cause to be made
telephone calls utilizing an autodialer in a manner that does not comply
with Section 15'.

lt is a violation of this Act to play a prerecorded message placed by an
autodialer without the consent of the called party.

Enforcement by customer. Any customer injured by a violation of this Act
may bring an action for the recovery of damages. Judgment may be
entered for 3 times the amount at which the actual damages are assessed,
plus costs and reasonable attorney fees.

ln addition to the damages authorized under subsection (c), a consumer
may obtain statutory damages in the amount of 8500 per violation. . . .

Section 15 of the lATDA, 815 ILCS 305/ 15 provides:

Section 15 . Method of Operation._

(a)

(b)

(d)

No person shall operate an autodialer in this State to place a telephone call
during the hours between 9 p.m. and 9 a.m.

All autodialers operated within the State of lllinois shall disconnect within
30 seconds after termination of the call by the subscriber or the autodialer.
Where disconnection in the 30 seconds is technically not feasible, the
autodialer shall utilize alive operator Who shall:

(1) State his name, the name, address and telephone number of the
business or organization being represented and the purpose of the

call; and ‘

(2) inquire at the beginning of the call whether the person called
consented to hear the prerecorded message.

An autodialer shall not be used to dial numbers determined by
successively increasing or decreasing integers.

An autodialer may not be operated in a manner that impedes the function
of any caller lD when the telephone solicitor’s service or equipment is

10

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 11 of 18 Page|D #:11

capable of allowing the display of the solicitor’s telephone number.
52. Section 20 of the IATDA, 815 ILCS 305/20, provides:
Section 20. Exemptions.

(a) Except as provided in subsection (b), the provisions of this Act shall not
apply to the following types of telephone calls made by an autodialer:

(1) calls made in response to an express request of the person called;

(2) calls made to any person with whom the telephone solicitor has a
prior or existing business relationship;

(3) a telephone all placed on behalf of any political, charitable, public
opinion polling, research survey, or radio or television broadcast
rating organization

(b) Notwithstanding the provisions of subsection (a), all calls made by an
autodialer must be made in compliance with the requirements of

subsection (d) of Section 15.

53. “Autodialer” or “Autodialer System” is defined in 815 ILCS 305/5(a) as:
any telephone dialing or accessing device, machine, computer or system capable
of storing telephone numbers which is programmed to sequentially or randomly
access the stored telephone numbers in order to automatically connect a telephone
with a recorded message, the term does not include any device associated with a
burglar alarm system, voice message system or fire alarm system.
54. Defendants violated the lATDA by using equipment that connected to the phones
of plaintiff and other members of the putative class members with a recorded message.
55. The unsolicited, autodialed, recorded message plaintiff received on April 4, 2017
at 8:38 a.m. (Exhibit A! was placed by or on behalf of defendants, and was not associated with a
burglar alarm system, voice message system or fire alarm system.

56. ’ The unsolicited, autodialed, recorded message plaintiff received on April 4, 2017

at 8:38 a.m. (Exhibit A) was placed by or on behalf of defendants, not any political, charitable,

11

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 12 of 18 Page|D #:12

public opinion, research survey, or radio or television broadcast rating organization

57. Plaintiff and each class member are entitled to statutory damages, attorney’s fees
and costs.

58. Plaintiff and the putative class members suffered actual damages in the form of
monies paid to receive the unsolicited, automated, recorded message robocalls and their statutory
right of privacy was invaded.

CLASS ALLEGATIONS

59. Plaintiff brings this claim on behalf of a class, consisting of (a) all persons with
numbers in the lllinois area codes (b) who, on or after a date two years prior to the filing of this,
(o) received calls from defendant LED Craft, lnc. on their phones, (d) placed using an automated
dialer and a recorded message.

60. The class is so numerous that joinder of all members is impractical Plaintiff
alleges on information and belief that there are more than 40 members of the class.

61. There are questions of law and fact common to the class that predominate over
any questions affecting only individual class members. The predominant common questions
include:

a. Whether defendants engaged in a pattern of using automated equipment to

place phone calls to telephone numbers in the lllinois area codes;

b. Whether defendant’s equipment connected telephones with a recorded
message;
c. The manner in which defendants obtained the phone numbers; and

d. Whether defendants thereby violated the IATDA.

12

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 13 of 18 Page|D #:13

62. Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has l
retained counsel experienced in handling class actions and claims involving unlawful business
practices. Neither plaintiff nor plaintiffs counsel has any interests which might cause them not
to vigorously pursue this action.

63. A class action is an appropriate method for the fair and efficient adjudication of
this controversy. The interest of class members in individually controlling the prosecution of
separate claims against defendants is small because it is not economically feasible to bring
individual actions.

64. Management of this class action is likely to present significantly fewer difficulties
than those presented in many class actions, e.g. for securities fraud.

WHEREFORE, plaintiff requests that the Court enter judgment in favor of plaintiff and

the class and against defendants for:

a. Statutory damages;
b. Attorney’s fees and costs of suit; and
c. Such other or further relief as the Court deems just and proper.

s/ Daniel A. Edelman
Daniel A. Edelman

Daniel A. Edelman

Cathleen l\/l. Combs

Heather Kolbus '
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500

Chicago, lllinois 60603

(312) 739-4200 4

(312) 419-0379 (FAX)

13

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 14 of 18 Page|D #:14

NOTICE OF LIEN AND ASSIGNMENT

Please be advised that we claim a lien upon any recovery herein for 1/3 or such amount
as a court awards. All rights relating to attorney’s fees have beenassigned to counsel.

s/ Daniel A. Edelman
Daniel A. Edelman

Daniel A. Edelman

Cathleen l\/l. Combs

Heather Kolbus

EDELl\/IAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500

Chicago, lllinois 60603

(312) 73 9-4200

(312) 419-0379 (FAX)

14

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 15 of 18 Page|D #:15

EXHIBIT A

 

18-cV-O7235 Document #: 1 Filed: 10/30/18 Page 16 of 18 Page|D #:16

New contact

  

 

 

 

 

 

Update contact

 

 

 

 

 

 

 

 

 

(630)915-9299

 

 

 

Apr 4 (Tue) 8:38 AM
57 '

 

 

 

Case: 1:18-cv-O7235 Document #: 1 Filed: 10/30/18 Page 17 of 18 Page|D #:17

EXHIBIT B

 

18-cV-O7235 Document #: 1 Filed: 10/30/18 Page 18 of 18 Page|D #:18

New contact

  

 

 

 

 

 

 

Update contact v

 

 

 

 

 

 

(314) 942-1159

 

 

 

 

 

 

 

Apr 4 (Tuo) 8;45 AM

 

 

Apr 4 (Tue) 8:44 A|\/l

 

